UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1845



ESTATE OF WANDA F. SMITH,

                                              Plaintiff - Appellant,

          versus


GENERAL MOTORS CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-03-147-2)


Submitted:   April 12, 2006                   Decided:   May 9, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles H. Smith, III, Monica Taylor Monday, GENTRY, LOCKE, RAKES
& MOORE, Roanoke, Virginia; Clarence Edward Phillips, CLARENCE E.
PHILLIPS, P.C., Castlewood, Virginia, for Appellant.     Brian K.
Telfair, Jack R. Reiter, Stephanie G. Kolman, ADORNO & YOSS,
L.L.P., Coral Cables, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            The Estate of Wanda F. Smith appeals the district court’s

order accepting the report and recommendation of a magistrate judge

and granting General Motors Corp.’s motion for summary judgment in

Smith’s civil action in which she alleged she suffered injuries due

to the defective design of the seat belt of the car in which she

was   a   passenger.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm summary judgment in favor

of GM for the reasons stated by the district court.          See Estate of

Wanda F. Smith v. General Motors Corp., No. CA-03-147-2 (W.D. Va.

June 29, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -